 



AMENDMENT NO. 2 TO AGFA/PCA 2002 SALES CONTRACT
This Amendment (“Amendment”), dated effective as of June 28, 2002, is by and
between Agfa Corporation, a Delaware corporation, with its principal place of
business at 100 Challenger Road, Ridgefield Park, New Jersey 07660 (“Agfa”), PCA
International, Inc., a North Carolina corporation with an address at 815
Matthews-Mint Hill Road, Matthews, North Carolina 28105 (“PCA”), and PCA LLC, a
Delaware limited liability company with an address at 815 Matthews-Mint Hill
Road, Matthews, North Carolina 28105 (“PCA LLC”).
     WHEREAS, Agfa and PCA are parties to that certain AGFA/PCA 2002 Sales
Contract dated effective February 4, 2002 (as amended, the “Agreement”);
     WHEREAS, PCA has transferred, contributed, conveyed and assigned to PCA LLC
substantially all of its assets;
     WHEREAS, Agfa and PCA desire to amend the Agreement as set forth herein;
and
     WHEREAS, PCA, pursuant to this Amendment, desires to assign the Agreement
to PCA LLC, and PCA LLC desires to accept such assignment.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and intending to be mutually bound,
the parities agree as follows:
     1. Agfa hereby agrees that the security interest granted to Agfa by PCA
under the Agreement shall be subordinate and junior in right of payment to all
payment obligations of PCA and its subsidiaries under any senior indebtedness
for borrowed money thereof, including, without limitation, the 11.875% Senior
Notes due 2009 of PCA LLC and PCA Finance Corp. and the Credit Agreement, dated
June 27, 2002, by and among PCA LLC, PCA and certain of PCA LLC’s subsidiaries,
as guarantors, Bank of America, N.A., as administrative agent, and the lenders
named therein, but excluding indebtedness of PCA and/or its subsidiaries to
other product vendors to PCA and/or its subsidiaries.
     2. Assignment and Assumption
          (a) Assignment. PCA hereby grants, assigns, conveys, sets over and
delivers to PCA LLC and its successors and assigns all of its right, title and
interest to, and liabilities and obligations under, the Agreement, to have and
hold unto PCA LLC and its successors and assigns forever.
Assumption. In consideration of this assignment made herein to PCA LLC, PCA LLC
hereby agrees to assume, pay, perform and observe all covenants, agreements,
liabilities and obligations of PCA under the Agreement. (c) Notwithstanding the

 



--------------------------------------------------------------------------------



 



2

foregoing subsections 2(a) and 2(b), PCA is and shall remain jointly and
severally liable for any and all past, current and future liabilities and
obligations under the Agreement, including but not limited to payment
obligations to Agfa thereunder.
          (d) Consent to Assignment. Agfa hereby consents to the assignment and
assumption as set forth in this Section 2.
     3. Miscellaneous.
          (a) Severability. In the event that any provision of this Amendment
shall be unenforceable or invalid under any applicable law or be so held by
applicable court decision, such enforceability or invalidity shall not render
this Amendment unenforceable or invalid as a whole.
          (b) Entire Agreement. This Amendment amends and supplements the
Agreement delivered prior to the date hereof, and otherwise supersedes, with
respect to their subject matter, all prior and contemporaneous agreements,
understandings, inducements or conditions between the respective parties,
whether express or implied, oral or written. This Amendment may not be altered,
amended or modified except in writing signed by authorized representatives (in
Agfa’s case, a Vice President level employee or higher) of both parties.
          (c) Full Force and Effect. Except and solely to the extent that the
same has been specifically modified, amendment or supplemented herein, all of
the terms and conditions of the Agreement shall remain in full force and effect.
          (d) Binding Effect. This Amendment shall be binding upon and inure to
the benefit of Agfa and Customer and their respective successors and permitted
assigns.
          (e) Conflicts with the Agreement. If any term, condition or provision
of this Amendment is inconsistent or conflicts with any term, condition or
provision of the Agreement, the term, condition or provision of this Amendment
shall govern in the event of such inconsistency or conflict.

 



--------------------------------------------------------------------------------



 



3

     IN WITNESS WHEREOF, the parties herein have executed this Amendment by
their duly authorized representatives effective as of the date first above
written.

            AGFA CORPORATION
      By:   /s/ [Signatory]         Name:           Title:        

            PCA INTERNATIONAL, INC.
      By:   /s/ [Signatory]         Name:           Title:        

            PCA LLC
      By:   /s/ [Signatory]         Name:           Title     

 